[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff James Sylvia appeals the decision of the defendant commissioner of motor vehicles suspending his motor vehicles operator's license. The defendant commissioner acted pursuant to General Statutes § 14-227b on the basis that the plaintiff refused to submit to a chemical test of the alcohol content of his blood after being arrested on a charge of driving while under the influence of alcohol. The plaintiff appeals pursuant to §4-183.
The court has reviewed the entire record in this case as well as the plaintiff's memorandum of law, and the court has heard oral argument by counsel. On the basis of this review and hearing, the court concludes that the decision in the case is governed by the rule set forth in Tuttle v. Commissioner of MotorVehicles, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. CV95 055 55 32 (June 28, 1996,Maloney, J.). The plaintiff suggests that the court should abandon that rule, but the court declines to do so.
For the reasons set forth in Tuttle, the plaintiff's appeal in this case is dismissed.
MALONEY, J.